Citation Nr: 1444814	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-06 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of overpayment of disability compensation in the amount of $3,116.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from March 1980 to January 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 decision by the Committee on Waivers and Compromises (Committee) located at a United Stated Department of Veterans Affairs (VA) Regional Office (RO). The Committee denied the Veteran's request for a waiver of an overpayment of VA disability compensation.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System. The documents within these systems include documents relating to the immediate appeal. The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1. The Veteran's first marriage ended in February 2009 and his second marriage began in December 2010.

2. The $3,116 indebtedness due to overpayment of an additional amount of disability compensation for a dependent spouse during the period between the Veteran's two marriages was validly created.

3. The Veteran did not commit fraud, misrepresentation, or bad faith in the creation of the overpayment.

4. The Veteran had some fault in the creation of the overpayment through neglecting to inform VA earlier of the end of his first marriage.

5. Requiring the Veteran to repay the debt would not result in undue hardship nor defeat the purpose of his disability compensation.



CONCLUSION OF LAW

Recovery of the validly created overpayment of $3,116. is in accord with equity and good conscience. 38 U.S.C.A. §§ 5302, 5304 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's contends that repaying the $3,116. overpayment of disability compensation would place undue financial hardship on him.

The Veteran's Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013), addresses VA's duties to notify and assist a claimant in the development of a claim for VA benefits. The United States Court of Appeals for Veterans Claims (Court) has found that the VCAA does not apply to a claim for waiver of overpayment of VA benefits. Barger v. Principi, 16 Vet. App. 132 (2002).

Effective from his separation from service in January 1983, the Veteran has received VA disability compensation for service-connected disabilities. He has been found from 2000 to be totally disabled based on unemployability due to his service-connected disabilities. His compensation has included an additional amount based on his having dependents including a spouse and children. By 2008, he was receiving an additional amount based on one dependent, his wife, M. In January 2011 he submitted a declaration of status of dependents. He reported that he and M. had divorced in February 2009. He stated that he and his second wife, N., married in December 2010. He also reported stepchildren as dependents.

In a September 2011 letter, an RO informed the Veteran that his dependent status and amount of payment decreased effective March 1, 2009, because M. was removed from his award because their marriage ended in February 2009. The RO informed him that his dependent status increased effective January 1, 2011, because N. was established as his dependent spouse and stepchildren who were minors were established as dependents. The RO informed him that VA found that he had been overpaid. In an October 2011 letter, the VA Debt Management Center informed the Veteran that the amount of the overpayment and resulting debt was $3,116. The Veteran submitted a request for waiver of that debt.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of repayment of a debt. See Schaper v. Derwinski, 11 Vet. App. 268 (1998). An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. See 38 C.F.R. § 1.962.

An overpayment was properly created in this case. As of January 2011, the Veteran had received an additional amount based on having a dependent spouse throughout 2009 and 2010. Public records submitted by the Veteran document that his divorce from M. was effective in February 2009 and his marriage to N. was effective in December 2010. The RO calculated the overpayment based on the payment of the additional amount for a dependent spouse from March 2009 through December 2010, when the Veteran did not have a spouse as he was divorced from M. and not yet married to N. The Board concludes that the overpayment in question is a valid debt because the Veteran received benefits to which he was not entitled. 

The Board will now address whether a waiver of overpayment is warranted. Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience. 38 U.S.C.A. § 5302(a), (c).

An application for waiver generally is timely if it is made within 180 days from the date of VA's notification of the payee of the indebtedness. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2). Here, the Veteran was notified of the overpayment indebtedness in October 2011. He filed his request for a waiver in November 2011. Thus, his application was timely filed.

A waiver is prohibited if there is an indication of fraud, misrepresentation, or bad faith on the part of the appellant. 38 U.S.C.A. § 5302(c). The Committee found no evidence of fraud, misrepresentation, or bad faith on the Veteran's part. The Board also finds that the record contains no evidence of fraud, misrepresentation, or bad faith on the Veteran's part.

The equity and good conscience standard is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights. 38 C.F.R. § 1.965(a). It means arriving at a fair decision between the obligor and the government. 38 C.F.R. § 1.965(a). In making such a decision, the following factors (which are not an all-inclusive list) must be considered: (1) fault of the debtor; (2) balancing of the faults of the debtor and VA; (3) whether collecting the debt would cause undue hardship; (4) whether denial of waiver would defeat the purpose of the benefits; (5) whether waiving the debt would result in unjust enrichment of the debtor; and (6) whether the debtor, in relying on VA benefits, changed his position to his detriment. 38 C.F.R. § 1.965.

The Committee found that the Veteran had fault in the creation of the debt, because he did not inform VA in a timely manner of his divorce from his first wife. The Board finds that he knew or should have known that he had to inform VA promptly if the number of his dependents changed. In notices regarding his disability compensation, an RO informed him that his payment included an additional amount for his dependent spouse and children, and that the amount would decrease as each child ceased to be a dependent. The RO instructed him to let VA know right away if there were any change in the status of his dependents. Further, by filing a status of dependents form in January 2011, he demonstrated that he understood that the amount of his payment was affected by whether he had a spouse and/or dependent children. As the Veteran knew or should have known that divorce from his spouse reduced his number of dependents, affected his payment, and thus needed to be reported to VA, the Board concludes that he had some fault in the overpayment that resulted when VA continued paying an amount for his first wife after she was no longer his wife.

The Veteran has not claimed, and the record does not indicate, that VA had any fault in the creation of the overpayment. It is not reasonable to expect VA to have learned of the Veteran's divorce before he told VA. Therefore there is no VA fault to balance with the Veteran's fault.

The Veteran contends that collection of the overpayment debt would cause him undue hardship. Undue hardship means that collection of the debt would deprive the debtor or his family of basic necessities. 38 C.F.R. § 1.965(a)(3). The Veteran submitted a document showing that he and his first wife had debt discharged in bankruptcy in 2005. He submitted a financial status report dated in October 2011. That report indicated that he was married and had other dependents aged 14 and 17. On the report, report retirement benefits and social security benefits are listed, apparently mistakenly, as payroll deductions rather than income. Records from the United States Social Security Administration (SSA) reflect that SSA found the Veteran to be disabled for SSA benefits purposes from 1993. The 2011 financial status report indicates that the Veteran had a monthly income from VA and Social Security benefits of at least $3,000. The report listed monthly expenses for housing, food, utilities, and telephone, internet, and television services of about $1,300. The report listed monthly payments toward debts from automobile purchase, student loans, and other sources of about $800. The assembled information does not tend to indicate that repayment of the debt would deprive the Veteran and his family of basic necessities such as food, clothing, and shelter. Considering the information, it is plausible that repayment of the debt could cause some financial strain; but it does not appear that any such strain would rise to the level of undue hardship.

Denial of the requested waiver would decrease the Veteran's financial resources, but not to the extent that it could be said to defeat the purpose of his disability compensation benefits. The purpose of those benefits is to replace income that he is unable to earn because of his service-connected disabilities. Considering the assembled information about the Veteran's finances, it does not appear that repayment of the debt spread reasonably over time would keep him from having replacement of earned income at a reasonably manageable level.

As the Veteran did not have a dependent spouse for a period in 2009 and 2010 and received an additional amount as though he did, waiving the debt would result in an unwarranted or unfair gain, or an unjust enrichment, albeit a small one. There is no indication that the Veteran relinquished any valuable right or incurred any legal obligation in reliance on the additional payment for a spouse that he received between marriages. Thus, he did not change his position to his detriment based on the amount by which he was overpaid.

In summary, the Veteran missed the opportunity to avoid overpayment and debt by neglecting to report his divorce sooner. Repayment of the debt would be financially noticeable but would not cause undue hardship. Considering all of the relevant elements and the overall picture, it is reasonable, moderate, and within equity and good conscience to deny waiver of the overpayment.


ORDER

Waiver of overpayment of the validly created debt of $3,116. is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


